Citation Nr: 0420708	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease (DJD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee DJD, 
currently evaluated as       10 percent disabling.

4.  Entitlement to an increased rating for right hip bursitis 
with acetabulum degenerative changes, currently evaluated as 
10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that denied ratings in 
excess of 30 percent for postoperative residuals of right 
knee DJD and 10 percent each for left knee DJD and for right 
hip bursitis with acetabulum degenerative changes, and also 
denied a TDIU.  A Notice of Disagreement (NOD) was received 
in February 2003.  A Statement of the Case (SOC) was issued 
in June 2003, and a Substantive Appeal was received 
subsequently that month.  Supplemental SOCs (SSOCs) were 
issued in September 2003 and April 2004.  

This appeal also arises from a June 2003 rating action that 
denied a rating in excess of 10 percent for right knee 
instability.  A NOD was received subsequently in June 2003, 
and a SOC was issued in September 2003.  A Substantive Appeal 
was received in October 2003.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim for a rating in excess of 10 percent for right knee 
instability, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board also notes 
that, with respect to the claims for a TDIU and for a rating 
in excess of 30 percent for postoperative residuals of right 
knee DJD, the RO's notice letters to the veteran have not 
explained that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled Veterans of America v. Secretary, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Under these circumstances, the Board finds that the RO should 
send to the veteran and his attorney a notice letter meeting 
the requirements noted above.  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board also finds that specific additional development of 
the claims on appeal is warranted.  

During a June 2000 Board hearing, the veteran's 
representative indicated that pertinent VA vocational 
rehabilitation records existed, and requested that such 
records be obtained and considered in adjudicating this 
appeal.  The Board notes that the veteran's VA 38 U.S.C. 
Chapter 31 vocational rehabilitation file has not been 
obtained, to date.  The evidence also indicates continuing 
treatment of the veteran for the disabilities at issue at the 
VA Medical Center (VAMC) in Fayetteville, North Carolina.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Under the circumstances, the 
Board finds that the RO should obtain and associate with the 
claims file the veteran's VA 38 U.S.C. Chapter 31 vocational 
rehabilitation file, as well as all outstanding pertinent 
medical records from the VAMC Fayetteville from January 2004 
to the present time, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  
  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain the veteran's VA 
38 U.S.C. Chapter 31 vocational 
rehabilitation file, and obtain from the 
Fayetteville VAMC copies of all records 
of his treatment and evaluation for both 
knees and the right hip from January 2004 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
rating in excess of 10 percent for right 
knee instability on appeal.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim (as well as that requested but 
not yet received), and specific notice as 
to the type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter 
on appeal that are not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  With respect 
to all of the issues on appeal (to 
particularly include the claims for a 
rating in excess of 10 percent for right 
knee instability, for a rating in excess 
of 30 percent for postoperative residuals 
of right knee DJD, and for a TDIU), the 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).   

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


